Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of “obtaining the identifier information of the session management network element from a data management network element” has been recited in parent claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6-11, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. US 20190364463 A1.
	Regarding claim 1, Youn discloses packet data unit (PDU) session processing method by an AMF, Access and Management Function entity, AMF (claimed  a core-network network element),  comprising:
when a UE performs a registration procedure between a 3GPP access and a non-3GPP access, the AMF acquires PDU session information from the UDM based on a PDU session ID received from the UE, see paragraph [0258], the AMF knows a PDU session ID to handover based on PDU session information, paragraph [0258], Youn also discloses the AMF may store an ID of the PDU and an ID of the SMF in connection with each other. Accordingly, when the ID of the PDU session received from the UE indicates a previous PDU session, the AMF may discover an ID of the SMF stored in connection with the ID of the PDU session. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme, See paragraph [0259]. Youn further discloses that when the AMF knows that there is a PDU session mapped to a PDU session ID received from the UE, the AMF may select the SMF being responsible for a corresponding PDU session. When the AMF can transfer SM signaling to the SMF, the AMF may determine that a corresponding PDU session may handover, see paragraph [0260]. (Claimed receiving from a terminal through a first network, a message comprises handover indication information that constitute an instruction to the core-network network element to perform a handover a PDU session from a second network to the first network; and processing the instruction to perform the handover of the PDU session); Youn also discloses the AMF acquires PDU session information from the UDM (Unified Data Management (UDM) node) based on a PDU session ID received from the UE, see paragraph [0258]. (Claimed obtaining from a data management network element, identifier information of the session management network element corresponding to the PDU session).
 	 Youn as noted above discloses that the AMF may store an ID of the PDU and an ID of the SMF in connection with each other. Accordingly, when the ID of the PDU session received from the UE indicates a previous PDU session, the AMF may discover an ID of the SMF stored in connection with the ID of the PDU session. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN at 
Regarding claim 4, Youn as discussed above claim 1, discloses the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. (Claimed the identifier information of the session management network element comprises identifier information of the PLMN in which the session management network element is located).
Regarding claim 6, Youn as discussed above claim 1, discloses the .3GPP network and the non-3GPP. (Claimed the first network is a 3rd generation partnership project (3GPP) access network and the second network is a non-3GPP access network).  
 	Regarding claim 7, Youn discloses as discussed above claim 1, the AMF may store an ID of the PDU and an ID of the SMF in connection with each other. Accordingly, when the ID of the PDU session received from the UE indicates a previous PDU session, the AMF may discover an ID of the SMF stored in connection with the ID of the PDU session. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN  (Home PLMN) at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme. In this case, the AMF may determine that handover is possible. Paragraph [0059]. (Claimed the PDU session is in a home routed state).
Regarding claim 8, Youn discloses as discussed above claim 1, if the AMF and the SMF are located at the same PLMN in a state that a roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN (Home PLMN) at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme.  See paragraph [0259] in its entirety. (Claimed the identifier information of the session management network element is identifier information of a session management network element corresponding to the PDU session before the handover).
 	Regarding claim 9, Youn in more detail with regard to the session request, discloses the AMF may store the PDU session ID and the ID of the SMF in connection with each other. Accordingly, when a PDU session ID in the PDU session establishment request message received from the UE, the AMF may discover an ID of the SMF stored associated with the PDU session ID. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know whether the AMF and the SMF are located at the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and the SMF are located at the same PLMN. Se paragraph [0278]. (Claimed the message is a PDU session establishment request message).

	Regarding claims 11, 14, 16-20, these claims are directed to the same steps of respective method claims 1-1, 4, 6-10 using a processor and a memory instructions. Youn disclose with reference to figure 16, a network node comprising a processor 512 and a storage unit 511 for implementing the various method steps. See paragraph [0303], see also claim 8. Therefore claims 11-20 are rejected for the same reasons. 
	Regarding claim 13, amended claim 13, incorporate the limitations of previously presented claims 11, 15 and 13, which correspond to the same limitations presented in the previously presented claims 1, 5 and 3 respectively. Therefore claim 13 is rejected for the same reasons previously presented. More specifically, Youn discloses packet data unit (PDU) session processing by an AMF, Access and Management Function entity, AMF comprising:
when a UE performs a registration procedure between a 3GPP access and a non-3GPP access, the AMF acquires PDU session information from the UDM based on a PDU session ID received from the UE, see paragraph [0258], the AMF knows a PDU session ID to handover based on PDU session information, paragraph [0258], Youn also discloses the AMF may store an ID of the PDU and an ID of the SMF in connection with each other. Accordingly, when the ID of the PDU session received from the UE indicates a previous PDU session, the AMF may discover an ID of the SMF stored in connection with the ID of the PDU session. Here, the ID of the SMF includes a PLMN ID. Accordingly, the AMF may know the AMF and the SMF are included in the same PLMN or different PLMNs based on a PLMN ID extracted from the ID of the SMF. If the AMF and roaming UE in 3GPP access handover-requests the 3GPP access PDU session to a non-3GPP while being connected with the HPLMN at the non-3GPP access, the UE may determine that a corresponding PDU session is established in the HR scheme, See paragraph [0259]. Youn further discloses that when the AMF knows that there is a PDU session mapped to a PDU session ID received from the UE, the AMF may select the SMF being responsible for a corresponding PDU session. When the AMF can transfer SM signaling to the SMF, the AMF may determine that a corresponding PDU session may handover, see paragraph [0260]. Youn discloses the AMF acquires PDU session information from the UDM (Unified Data Management (UDM) node) based on a PDU session ID received from the UE, see paragraph [0258]. (Claimed obtaining the identifier information of the session management network element from a data management network element).
  	Youn further specifies that if the AMF and the SMF are located at the HPLMN, the UE may determine that a corresponding PDU session is established in the HR scheme. On the other hand, when it is determined that the AMF and the SMF are located at different PLMNs, the UE may determine that a corresponding PDU session is established in the LBO scheme. In this case, the UE may determine that the handover is impossible. See paragraph [0259].   
Regarding claim 15, Youn discloses the AMF acquires PDU session information from the UDM (Unified Data Management (UDM) node) based on a PDU session ID received from the UE, see paragraph [0258]. (Claimed obtaining the identifier information of the session management network element from a data management network element).

Response to Arguments
Applicant's arguments filed on 9/30/21 have been fully considered but they are not persuasive.  
Applicants stated:
“Applicant has amended the previously presented claim in accordance with the distinguishing combination of features in the allowed claims of Applicant’s corresponding European Patent Office (EPO) application. The current amendments to independent claims 1 and 11 incorporate elements from previously pending (now canceled) dependent claims 2, 5, 12 and 15. The currently amended independent claims differ from the corresponding allowed EPO claims in that only one of the two conditional operations (presented in the EPO claims with the “or” conjunction) is recited in currently amended independent claims 1 and 11. Applicant’s claimed invention is thus distinguishable over the prior art by the currently amended processing operation…”. Emphasis added.
In response Examiner note that the prior art used in the European Patent Office (EPO) application is not based on the Youn et al. US 20190364463 A1. Therefore, the above argument is not relevant to the prior art of Youn.
Applicants concluded that Youn is not prior art based on the priority date of the instant Application, Applicant alleged that Youn et al. US 2019/0364463 is not prior art to Applicant’s claimed invention. 
Applicants further stated;           “Applicants, submitted a certified English translation of the priority application CN 2017/11159218.1. The priority claimed by the present application is considered valid and Provisional Applications that are presently not accessible via Public PAIR or Global Dossier. Based upon the current submissions (of a verified/certified translation of the priority document CN 2017/11159218.1 having a priority of November 20, 2017), Youn ‘463 (having a priority date of April 11, 2018) is not a proper prior art reference with respect to Applicant’s current claims”. Emphasis added.
	In response, Examiner respectfully disagrees, and alleged that non access to Provisional Applications via Public PAIR or Global Dossier is not a legitimate ground for concluding that Youn is not prior art. Applicant had ample time to contact the Examiner prior to responding to the first office action. However, as a general rule, the priority date of any prior art used in Examination is usually checked for supportive evidence in order to avoid unnecessary burden that emanates from using another prior art. In the instant case, Examiner had reviewed the provisional Applications to Youn, and alleged based on the supportive evidence of the corresponding Provisionals (which predates the priority of the instant case), that Youn is a prior art contrary to the Applicants allegations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        11/24/2021